Citation Nr: 0913272	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  08-26 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date prior to April 18, 2006, 
for service connection for bilateral plantar fasciitis.  

2.  Entitlement to service connection for a right leg 
disability (to include the right knee).  

3.  Entitlement to service connection for an eye disability.  

4.  Entitlement to service connection for residuals of a July 
1973 motor vehicle accident.  

5.  Entitlement to service connection for sling palsy.  

6.  Entitlement to service connection for residuals of trauma 
to the left side of the waist.  

7.  Entitlement to service connection for a left knee 
disability.  

8.  Entitlement to service connection for hearing loss.  

9.  Entitlement to service connection for a pulmonary 
disability.  

10.  Entitlement to an initial rating in excess of 10 percent 
for service-connected plantar fasciitis, right foot.   

11.  Entitlement to an initial rating in excess of 10 percent 
for service-connected plantar fasciitis, left foot.  

13.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).  

14.  Entitlement to a temporary total disability rating for 
convalescence pursuant to 38 C.F.R. § 4.30 (2008).  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active military service from October 1971 to 
August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

All issues, other than entitlement to an effective date prior 
to April 18, 2006 for service connection for bilateral 
plantar fasciitis, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

On April 18, 2006, and no earlier, VA received the Veteran's 
claim for service connection for plantar fasciitis.  


CONCLUSION OF LAW

The criteria for an effective date prior to April 18, 2006, 
for service connection for bilateral plantar fasciitis, have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.157, 3.400 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to an effective date 
prior to April 18, 2006 for service connection for bilateral 
plantar fasciitis.  Although it is not entirely clear, he may 
have intended to assert that certain VA documents, dated in 
1974, amount to a claim for service connection for plantar 
fasciitis.  

In December 2006, the RO granted service connection for 
plantar fasciitis, right foot, and plantar fasciitis, left 
foot.  In each case, the RO assigned an effective date for 
service connection of April 18, 2006.  The Veteran has 
appealed the issue of entitlement to earlier effective dates.  

The Board notes that subsequent to the July 2008 Statement of 
the Case, the Veteran submitted a great deal of additional 
evidence.  However, in March 2009, he submitted a waiver of 
RO review of this evidence.  Accordingly, a remand for the RO 
to consider this evidence is not required.  See 38 C.F.R. 
§ 20.1304(c) (2008).  

Generally, the effective date of an award of a claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
If a claim for disability compensation is received within one 
year after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

A review of the claims files shows that there is no 
communication, formal or informal, that could be interpreted 
as a claim of service connection for plantar fasciitis that 
was received prior to April 18, 2006.  See VA Form 21-526, 
received on April 18, 2006.  

It appears that the Veteran may have intended to argue that a 
VA Form 10-10, dated in October 1974, a VA Form 3025, 
containing entries dated beginning in 1974, and/or a VA 
computer printout, dated in August 1974, fulfill the criteria 
for a claim for service connection for plantar fasciitis.  In 
this regard, the VA Form 10-10 ("Application for medical 
benefits"), dated in October 1974, merely shows that the 
Veteran applied for "hospital benefits."  It does not 
contain any indication of a specific disability, illness, 
injury, or disease.  The VA Form 3025 ("File charge card") 
merely indicates that the Veteran's file was charged out to 
various VA employees on several occasions between October 
1974 and April (presumably) 1975.  Finally, the VA computer 
printout merely indicates that the Veteran's file was to be 
transferred from the RO in Houston, Texas.  Given the 
foregoing, this evidence is insufficient to show that the 
criteria for a claim for service connection for plantar 
fasciitis are shown to have been met at any time prior to 
April 18, 2006.  See 38 C.F.R. §§ 3.1(p), 3.155(a).   

In conclusion, the effective date of the award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a disability, but on the date that the 
application upon which service connection was eventually 
awarded was filed.  Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (holding that "the effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.").  In this case, 
the application upon which service connection was eventually 
awarded was filed on April 18, 2006.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim for an effective date prior to April 18, 2006, for 
service connection for bilateral plantar fasciitis.  38 
U.S.C.A. §§ 5107(b), 5110(a); 38 C.F.R. §§ 3.1(p), 3.400.  

As a final matter, the Board is required to ensure that the 
VA's "duty to notify" and "duty to assist" obligations 
have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The Board finds that the 
VCAA and its implementing regulations are inapplicable.  VA's 
General Counsel issued an opinion which found that, under 38 
U.S.C. § 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  Further, 
under 38 U.S.C.A. § 5103A, VA is not required to assist a 
claimant in developing evidence to substantiate a claim where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004; 
see also Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA had no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter).  In this case, there is no dispute as to the 
underlying facts.  Rather, his claim is based on his argument 
that certain VA Forms amount to a claim for service 
connection, and that any one of them is a basis for an 
earlier effective date.  In such a case, there is no 
additional information or evidence that could be obtained to 
substantiate the claim.  

In summary, the Board can identify no further development 
that would avail the Veteran or aid the Board's inquiry.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to law does not dictate unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran].  The record further shows that 
the Veteran has filed numerous statements with VA, and that 
he has been accorded ample opportunity to present evidence 
and argument in support of his appeal.  See 38 C.F.R. § 3.103 
(2008).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

An effective date prior to April 18, 2006 for service 
connection for bilateral plantar fasciitis is denied.  


REMAND
   
The Veteran's many claims are not clear.  The issues on 
appeal require some clarification; the Board will first note 
the history of the claims.  

With regard to the claims for service connection for a right 
leg disability, an eye disability, "pains in the side, back, 
neck, shoulders, leg, and arm," sling palsy, and "an 
internal injury," these claims were denied by the RO in a 
December 2006 rating decision.  At that time, the RO also 
granted service connection for plantar fasciitis, bilateral 
feet, with each foot assigned a separate 10 percent rating.  
The Veteran appealed the service connection issues, as well 
as the issues of entitlement to initial ratings in excess of 
10 percent for his bilateral plantar fasciitis.  

In November 2007, the RO denied a claim for service 
connection for "pulmonary problems."  The Veteran asserted 
that he had this condition due to exposure to Agent Orange, 
or asbestos, or as the result of trauma during service, to 
include being struck by his drill instructor, or being in a 
motor vehicle accident.  See e.g., Veteran's letter, received 
in May 2008.  

In a September 2008 rating decision, the RO denied claims for 
service connection for "widespread musculoskeletal 
injuries," a bilateral knee disability, and hearing loss, 
denied claims for initial ratings in excess of 10 percent for 
service-connected plantar fasciitis, right foot, and plantar 
fasciitis, left foot, denied a claim for TDIU, and denied a 
claim for a temporary total disability rating for 
convalescence pursuant to 38 C.F.R. § 4.30.  

In this case, the Veteran has filed a claim for a symptom 
(i.e., "pain") of multiple joints, as well as (in part) a 
disorder of a vaguely defined area of the body (i.e., "the 
side").  The RO has also determined that he has filed a 
claim for "widespread musculoskeletal injuries."  

VA does not generally grant service connection for symptoms 
unaccompanied by a disease process or pathology.  See e.g., 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  

In June 2006 and April 2008, the RO attempted to clarify the 
issues, and requested the Veteran to specifically identify 
the claimed disabilities.  However, a review of the Veteran's 
submissions shows that they tended to be long, vaguely-
worded, to frequently contain irrelevant argument and to be 
accompanied by duplicative evidence.  They were not 
responsive to the RO's requests, and they provided little 
additional information to assist the RO.  

Simply stated, the Veteran must be clear regarding what 
claims he is filing with the Board.

With regard to the claim for "pain of the side, back, neck, 
shoulders, leg, and arm," in a May 2007 letter, the Veteran 
essentially asserted that he was injured in a motor vehicle 
accident (MVA) in July 1973.  He stated that he sustained 
injuries to his right knee, and upper right arm, and that he 
also had "a secondary condition," which he described as 
"upper right arm pain radiating to back, neck, shoulders, 
legs, and arms."  

Given the foregoing, it appears that the Veteran is asserting 
that he has both a neurological disorder ("radiating upper 
arm pain") as well as pathology of multiple joints, due to 
trauma from a July 1973 MVA.  

With regard to the issue characterized as "widespread 
musculoskeletal injuries," it appears that the RO inferred 
this claim from a letter from the Veteran, received in 
February 2008.  In that letter, the Veteran complained that 
he had to pay medical bills for "back injury, widespread 
musculoskeletal injuries."  

A review of the Veteran's February 2008 letter, as well as a 
number of subsequently dated letters, shows that the Veteran 
appears to relate his "widespread musculoskeletal injuries" 
to the aforementioned July 1973 MVA; it is far from clear 
that the Veteran ever intended to file a "new" claim for 
"widespread musculoskeletal injuries."  In any event, this 
claimed disorder appears to overlap with the claimed disorder 
of "pain of the side, back, neck, shoulders, leg, and arm," 
to such a degree that they cannot reasonably be dissociated 
from each other; they are essentially the same claim.  To 
simplify the matter and preserve the scope of the issue, the 
Board has therefore recharacterized the issue as a claim for 
service connection for residuals of a July 1973 motor vehicle 
accident.  While not a perfect description of a claim, this 
is the best the Board believes it can do in the circumstances 
of this case, in light of the extensive efforts of the RO to 
clarify this issue with the Veteran, which must be noted for 
the record.

With regard to the claim for a bilateral knee disability, 
which was denied by the RO in September 2008, the Board notes 
that in its December 2006 decision, the RO denied a claim for 
service connection for a "right leg injury."  Barring 
unusual circumstances (which are not shown here), a claim for 
a right leg injury would implicitly include the right knee.  
Therefore, the Board has recharacterized these two issues as: 
service connection for a right leg disability (to include the 
right knee), and service connection for a left knee 
disability.    

With regard to the claim for service connection for an 
"internal injury," in June 2006, the RO attempted to 
clarify the disability being claimed.  However, the Veteran's 
subsequently received statements were not responsive to the 
RO's request.  It appears that he asserts that he has the 
claimed "internal injuries" as the result of being hit in 
the waist, on his left side, with a wooden baton by his drill 
instructor.  See e.g., Notice of Disagreement, received in 
January 2007.  The Board has therefore recharacterized this 
issue as: service connection for residuals of trauma to the 
left side of the waist.  

If the Veteran wishes to dispute any of the Board's 
characterizations of the issues, he should contact the RO and 
explain his dissatisfaction clearly, at which time he should 
be encouraged to specify the exact disabilities being claimed 
(back, knee, neck, etc.).  

The Board will now proceed to other matters.  

In November 2007, the RO denied a claim for service 
connection for "pulmonary problems secondary to Agent Orange 
or asbestos exposure."  A letter received from the Veteran 
in May 2008, appears to express disagreement with this 
decision, and appears to satisfy the criteria for a timely 
notice of disagreement.  See 38 C.F.R. §§ 20.201, 20.302 
(2008).  

In September 2008, the RO denied claims for service 
connection for a left knee disability, and hearing loss, as 
well as a claim for TDIU, and a claim for a temporary total 
disability rating for convalescence pursuant to 38 C.F.R. 
§ 4.30.  In March 2009, a timely notice of disagreement was 
received.  Id.   

Because a timely notice of disagreement was filed to the RO's 
November 2007 and September 2008 rating decisions, the RO 
must provide the Veteran with a Statement of the Case (SOC) 
as to these issues.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

With regard to all other claims, a letter from the Social 
Security Administration (SSA) to the Veteran, dated in 
February 2008, and received by VA in March 2008, states that 
the Veteran is in receipt of disability benefits.  The 
complete medical and administrative records related to his 
SSA disability benefits claim have not been obtained.  Having 
been put on notice of the existence of this evidence, the 
Board is of the opinion that the VA's duty to assist the 
Veteran extends to obtaining these relevant government 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
"As part of the Secretary's obligation to review a thorough 
and complete record, VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by the administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Issue a Statement of the Case with 
respect to the issues of entitlement to 
service connection for a left knee 
disability, service connection for 
hearing loss, service connection for a 
pulmonary disability, entitlement to 
TDIU, and entitlement to a temporary 
total disability rating for convalescence 
pursuant to 38 C.F.R. § 4.30.  The 
Veteran should be advised that he may 
perfect his appeal of these issues by 
filing a Substantive Appeal within 60 
days of the issuance of the Statement of 
the Case, see 38 C.F.R. § 20.302(b), or 
alternatively, within the time proscribed 
by law to perfect an appeal to the Board.  

2.  Obtain the administrative and medical 
records relating to the Veteran's Social 
Security Administration disability claim 
and associate them with the claims file.  

3.  Readjudicate the issues on appeal.  
If any of the determinations remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case (SSOC) and be given an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


